         Case 1:19-cr-00814-VEC Document 9 Filed 12/11/19 Page 1 of 1




                                                  Washington Criminal II


MEMO ENDORSED
                                                  450 5th Street NW              202/598-4000
                                                  Suite 11-300
                                                  Washington, DC 20001       FAX 202/598-2428


                                                    December 10, 2019

   BY ECF
                                                                 USDC SDNY
   Honorable Valerie E. Caproni                                  DOCUMENT
   United States District Court                                  ELECTRONICALLY FILED
   Southern District of New York                                 DOC #:
   Thurgood Marshall United States Courthouse                    DATE FILED: 12/11/2019
   40 Foley Square
   New York, NY 10007
   CaproniNYSDChambers@nysd.uscourts.gov

                 Re:     United States v. Peter Volino, 19-cr-814

   Dear Judge Caproni:

           The government and defense counsel write jointly to request that the Court
   schedule a sentencing hearing for defendant Peter Volino, who was arraigned and entered
   a guilty plea before Judge Carter on November 14, 2019. We understand Mr. Volino’s
   case has since been reassigned to your Honor for sentencing. We jointly request that, if
   convenient for the Court, the sentencing hearing be scheduled for the week of March 16,
   2020.

          Respectfully submitted,


          /s/ Christina Brown                           /s/ Edward Kim
          Christina Brown                               Edward Kim
          Antitrust Division                            Krieger Kim & Lewin LLP
          United States Department of Justice           Counsel for Peter Volino

 Application GRANTED. Sentencing is scheduled for
 March 17, 2020, at 2:00 p.m. Sentencing submissions
 from both sides are due no later than March 3, 2020.
 SO ORDERED.


                              12/10/2019

 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
